Citation Nr: 1647291	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a shrapnel wound.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of an August 1994 left hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO declined to reopen a previously denied claim involving residuals of a hernia repair as well as denied service connection for residuals of shrapnel wounds.  In June 2011, the Veteran filed a notice of disagreement (NOD) as to the claim for residuals of a hernia repair.  In August 2011, he filed an NOD as to the claim for residuals of shrapnel wounds.  In June 2012, separate statements of the case (SOCs) were issued as to each issue on appeal.  In the June 2012 SOC addressing the claim for residuals of a hernia repair reopened the claim and denied it on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  A supplemental statement of the case (SSOC) was issued in May 2014.

As explained previously, in the June 2011 rating decision appeal, the RO characterized and adjudicated the Veteran's claim involving hernia disability as a petition to reopen a previously denied claim.   However, the original January 2006 rating decision denied service connection for a hernia condition without any consideration of whether the Veteran was entitled to compensation under 38 U.S.C.A. § 1151.  In connection with the June 2010 claim from which this appeal ensues, the Veteran claimed compensation for residuals of hernia repair solely under the provisions of 38 U.S.C.A. § 1151.  Under these circumstances, the Board found that consideration of whether new and material evidence has been submitted with respect to the current claim for a hernia disability is not necessary.  Rather, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 warrants de novo adjudication.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In August 2014, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


In September 2014, April 2015, September 2015, and May 2016, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  On each occasion, after accomplishing further action in response to each Remand, the AMC continued to deny each claim (as reflected by February 2015, July 2015, February 2016, and August 2016 SSOCs, respectively) and returned the matters to the Board for further appellate consideration.

The Board's decision addressing o the Veteran's service connection claim for residuals of a shrapnel wound is set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is, again, being remanded to the to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the  claim herein decided have been accomplished.

2.  Although the Veteran has asserted having current residuals of a shrapnel wound that he believes may have occurred during service, competent, credible and probative evidence does not establish that the Veteran suffered an in-service shrapnel wound, and that he has or has had any residual thereof at any point pertinent to current the claim; rather, the only opinions addressing the question of current shrapnel residuals weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of a shrapnel wound are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.   Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a July 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2011 AOJ rating decision reflects the initial adjudication of the claim after issuance of the July 2010 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the record consists of service treatment records as well as Social Security disability records, VA treatment records, and VA medical opinion previously requested by the Board.   Hence, with respect to this claim, there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that strict, rather than substantial compliance, is required).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on the claim herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on this matter.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d). 

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 28 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran contends that he suffers from residuals of shrapnel wound that occurred during active military service.  He explained that he developed a cyst on his left shoulder (collar bone area) during service and it was removed after service in 1976.  When it was removed, he was informed that there was shrapnel.  He believes that the shrapnel is from when a trainee dropped a grenade during basic training.  The Veteran has asserted that he was not aware he was hit with anything until he was informed of the shrapnel in 1976.  He noted that radiology at Columbia VA Medical Center found a second piece of shrapnel in his left pectoral muscle.  See March 2011 statement in support of claim.  

Service treatment records document no complaints, findings, or diagnosis referable to a shrapnel wound during service.  A June 1974 service treatment record documents a 21 cm inclusion cyst in the supraclavicular area.  It was noted to be bothersome with burning sensation, but not associated with any particular activity or trauma.  Notably, the report of a September 1975 separation examination does not document any residuals from the Veteran's claimed in-service shrapnel wound.  

Furthermore, post-service treatment records do not document any medical finding or diagnosis establishing any residual(s) of a shrapnel wound.  A March 2010 chest x-ray was interpreted as revealing a "tiny radiopaque foreign body in left pectoral position, suggestive of tracer shrapnel."  A September 2010 chest x-ray shows a small metallic density superimposed over the left lung.  The radiologist noted that this may be artifactual.  An April 2011 chest x-ray revealed a linear density at the left lateral base, unchanged compared to previous chest x-rays going back to April 2010 and the radiologist determined that it likely represents a scar.  

The February 2016 VA examiner reviewed the claims file.  The examiner noted that there is no documented reference to any shrapnel residuals, until the chest x-ray in 2010, approximately 25 years after service.  Four subsequent x-rays did not reveal the presence of any shrapnel.  The examiner explained that there is no medical evidence that supports the Veteran's unsubstantiated report that the 1976 excision of cyst contained metal.  The service treatment records mention a left shoulder cyst, but do not mention any shrapnel wound.  The examiner noted that there is no supportive documentation from the 1976 excision that the cyst contained shrapnel.  Therefore, the examiner concluded that it is less likely than not that tracer shrapnel is related to the cyst in military service, since shrapnel has not been established in service and is no longer present on the x-rays.  

The August 2016 VA examiner noted that there is an isolated mention of tracer shrapnel in a 2010 chest x-ray, although subsequent chest x-ray reports s fail to note this same finding.  The examiner further indicated that there is no mention of excision of the shrapnel that is noted in 2010 due to the chest x-ray finding or beyond.  If shrapnel were indeed present, it would be expected to persist on imaging.  It makes the presence of shrapnel in 2010 questionable (i.e., is this a correct radiology read?) as it was noted as tiny and has not persisted.  The examiner also explained that even though excision of a cyst is described in the records, there is no persistent evidence present to support that shrapnel was ever present beyond an isolated 2010 x-ray that appears to be unsubstantiated by subsequent images in the future.  

The August 2016 examiner concluded that based on the available evidence and circumstance, it is less likely as not that the Veteran has a current residual from shrapnel being present or removed at a previous time.  The evidence supporting definitive shrapnel presence to any significant degree is lacking, as is residual from it. The Board finds that the VA examiners' opinions dated in February 2016 and August 2016 are probative as to the issue of whether the Veteran has a current disability related to an alleged in-service shrapnel wound as the examiners provided a clear explanation based on the medical evidence of record and general medical knowledge.  

In this case, the evidence does not demonstrate, fundamentally, that the Veteran has, or at any time pertinent to this claim has had, residuals of a shrapnel wound.  While there is a chest x-ray dated in March 2010 that is suggestive of tracer shrapnel, subsequent x-rays and the opinions of two VA examiners in February 2016 and August 2016 indicate that this was an incorrect reading.  Significantly, moreover, the VA examiners in February 2016 and August 2016 found no evidence of shrapnel wound in service or any residuals thereof, and, notably, neither the Veteran nor his representative has submitted or identified any other medical evidence to indicate otherwise.  In short, competent, credible and probative evidence simply does not support a finding that the Veteran had a shrapnel wound in service or any current residuals thereof, at any time pertinent to this appeal. 

Furthermore, as for any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  In this specific case, the medical matters of the diagnosis and etiology of alleged residuals of shrapnel wound are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of the claimed disability is complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence, and, thus, have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.303.  Thus, where, as here, competent, credible and probatibe evidence does not support a finding that, fundamentally, the Veteran has, or at any point pertinent to this appeal has had, the disability for which service connection is sought, there can be no valid claim for service connection.



For all the foregoing reasons, service connection for claimed residuals of shrapnel wound must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a required element of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for claimed residuals of a shrapnel wound is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision regarding on this matter.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to the claim for compensation under 38 U.S.C.A. § 1151 for additional disability as a result of an August 1994 left hernia repair, in the September 2015 and May 2016 remands, the Board instructed the AOJ to obtain a VA medical opinion from a physician, other than the individual  who provided the December 2014 and June 2015 VA medical opinions, to address whether the proximate cause of the Veteran's additional disabilities - left ilioinguinal and left iliohypogastric nerve injuries - identified as complications of the 1994 right inguinal hernia repair was (a) carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  Most recently, in the May 2016 remand, the Board observed that the February 2016 VA medical opinion was provided by a nurse practitioner, rather than a physician, as requested, and the examiner did not provide a sufficient rational to support her conclusion.  

The claims file contains an August 2016 medical opinion that was provided by a VA physician.  However, the Board finds that the explanation in support of the negative medical opinion is inadequate with respect to the issues of whether injuries involving the ilioinguinal and iliohypogastric nerves were reasonably foreseeable, or the result of carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA.  In this regard, the examiner stated that the ilioinguinal and iliohypogastric nerve injury is a rare, but known potential complication for abdominal surgeries, to include hernia repairs, and that, in  more recent years, some techniques have lessened the chances for nerve injury.  The examiner further noted that this repair was over 20 years ago, and that, though unfortunate, there is no evidence present that injuries involving these nerves during a inguinal hernia repair can be considered an act of carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

However, the  examiner did not explicitly indicate whether a rare but known complication is a "reasonably foreseeable" consequence, and the explanation provided in support of the physician's opinion appears to be generic and does not address the Veteran's specific situation.  Under these circumstances, the Board finds that further medical opinion-preferably, from the author of the August 2016 opinion or, if necessary, another appropriate physician-is needed to properly adjudicate the remaining claim on appeal.  Id.  See also Barr v. Nicholson, 21 Vet. App 303 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a claim, it must provide, or obtain, one adequate for the purpose(s) intended).

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since February 2016..

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards to any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the VA physician who provided the medical opinion in August 2016.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another physician-preferably, one who has not previously examined the Veteran or provided medical opinion in connection with this claim-based on claims file review (if possible).  Arrange for the Veteran to undergo a VA examination if, in the judgment of the designated physician, one is needed to provide the requested opinion.

The contents of the entire, electronic claims file (in VBMS and/or Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 



The physician should provide an opinion, consistent with sound medical judgment, as to whether the proximate cause of the Veteran's additional disabilities-left  ilioinguinal and left iliohypogastric nerve injuries-identified  as complications of the 1994 right inguinal hernia repair were (a) reasonably foreseeable; or (b) the result carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA. 

In addressing the above, the physician must specifically discuss the relevant medical evidence, to include the 1994 surgery reports, in support of his or her opinion.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


